DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2017/0225021 to Williams et al. (Williams et al.).

As to claim 1, Williams et al. discloses an electronic accelerator, comprising: a pressure sensor (T21) coupled to a fluid supply line (BP) to detect a pressure in the fluid supply line, the fluid supply line disposed between a fluid supply (W) and at least one sprinkler head (302); a first control valve (E2) coupled to a second control valve (12) that when open permits fluid to flow from the fluid supply through the fluid supply line to the at least one sprinkler head; and a control circuit (320) that receives an indication of the pressure detected by the pressure sensor, evaluates a trigger condition indicative of the at least one sprinkler head being open based on the pressure detected by the pressure sensor, and responsive to the trigger condition being satisfied, causes the first control valve to open to reduce a chamber pressure in a chamber (16) of the second 

As to claim 2, Williams et al. discloses the pressure sensor includes a pressure transducer (see paragraph [0022]).

As to claim 3, Williams et al. discloses the first control valve fluidly couples the chamber of the second control valve to atmosphere when the first control valve is open (see Figure 4; see also paragraphs [0046] and [0047]).

As to claim 4, Williams et al. discloses the first control valve includes a solenoid valve (see paragraphs [0020], [0024] and [0047]).

As to claim 5, Williams et al. discloses the control circuit causes the first control valve to open prior to the pressure in the fluid supply line being less than a fluid pressure in the fluid supply on an opposite side of the second control valve from the fluid supply line (see paragraphs [0027] and [0046]-[0048]).

As to claim 6, Williams et al. discloses the second control valve includes an automatic water control valve (see paragraphs [0019], [0024], [0025], [0046] and [0047]).



As to claim 8, Williams et al. discloses the control circuit outputs at least one of (i) a low air alarm responsive to detecting a low air alarm condition being satisfied based on the pressure detected by the pressure sensor and (ii) a high air alarm responsive to detecting a high air alarm condition being satisfied based on the pressure detected by the pressure sensor (see paragraphs [0026], [0046], [0047], [0057] and [0060]).

As to claim 9, Williams et al. discloses a method of operating an electronic accelerator, comprising: detecting, by a pressure sensor (T21), a pressure in a fluid supply line (BP) disposed between a fluid supply (W) and at least one sprinkler head (302); receiving, by a control circuit (320), an indication of the pressure detected by the pressure sensor; evaluating, by the control circuit, a trigger condition indicative of the at least one sprinkler head being open based on the pressure detected by the pressure sensor; and causing, by the control circuit responsive to the trigger condition being satisfied, a first control valve (E2) to open to reduce a chamber pressure in a chamber (16) of a second control valve (12) to cause the second control valve to open, the second control valve when open permits fluid to flow from the fluid supply through the fluid supply line to the at least one sprinkler head (see Figure 4; see also paragraphs [0046] and [0047]).

As to claim 10, Williams et al. discloses the pressure sensor includes a pressure transducer (see paragraph [0022]).

As to claim 11, Williams et al. discloses the first control valve fluidly couples the chamber of the second control valve to atmosphere when the first control valve is open (see Figure 4; see also paragraphs [0046] and [0047]).

As to claim 12, Williams et al. discloses the first control valve includes a solenoid valve (see paragraphs [0020], [0024] and [0047]).

As to claim 13, Williams et al. discloses causing, by the control circuit, the first control valve to open prior to the pressure in the fluid supply line being less than a fluid pressure in the fluid supply on an opposite side of the second control valve from the fluid supply line (see paragraphs [0027] and [0046]-[0048]).

As to claim 14, Williams et al. discloses the second control valve includes an automatic water control valve (see paragraphs [0019], [0024], [0025], [0046] and [0047]).

As to claim 15, Williams et al. discloses determining the trigger condition to be satisfied when at least one of (i) the pressure detected by the pressure sensor is less than or equal to a threshold pressure and (ii) a rate of change of the pressure detected 

As to claim 16, Williams et al. discloses outputting, by the control circuit, at least one of (i) a low air alarm responsive to detecting a low air alarm condition being satisfied based on the pressure detected by the pressure sensor and (ii) a high air alarm responsive to detecting a high air alarm condition being satisfied based on the pressure detected by the pressure sensor (see paragraphs [0026], [0046], [0047], [0057] and [0060]).

As to claim 17, Williams et al. discloses a fire sprinkler control circuit (320; see paragraphs [0022], [0047] and [0048]), comprising: one or more processors; and a memory device storing processor-executable instructions that when executed by the one or more processors, cause the one or more processors to: receive an indication of a pressure detected by a pressure sensor (T21) coupled to a fluid supply line (BP) disposed between a fluid supply (W) and at least one sprinkler head (302); evaluate a trigger condition indicative of the at least one sprinkler head being open based on the pressure detected by the pressure sensor; and cause, responsive to the trigger condition being satisfied, a first control valve (E2) to open to reduce a chamber pressure in a chamber (16) of a second control valve (12) to cause the second control valve to open, the second control valve when open permits fluid to flow from the fluid supply through the fluid supply line to the at least one sprinkler head (see Figure 4; see also paragraphs [0046] and [0047]).

As to claim 18, Williams et al. discloses instructions to cause the one or more processors to: cause the first control valve to open prior to the pressure in the fluid supply line being less than a fluid pressure in the fluid supply on an opposite side of the second control valve from the fluid supply line (see paragraphs [0027] and [0046]-[0048]).

As to claim 19, Williams et al. discloses instructions to cause the one or more processors to: determine the trigger condition to be satisfied when at least one of (i) the pressure detected by the pressure sensor is less than or equal to a threshold pressure and (ii) a rate of change of the pressure detected by the pressure sensor is less than or equal to a threshold rate of change (see paragraph [0047]).

As to claim 20, Williams et al. discloses instructions to cause the one or more processors to: output at least one of (i) a low air alarm responsive to detecting a low air alarm condition being satisfied based on the pressure detected by the pressure sensor and (ii) a high air alarm responsive to detecting a high air alarm condition being satisfied based on the pressure detected by the pressure sensor (see paragraphs [0026], [0046], [0047], [0057] and [0060]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,992,532 to Ramsey et al. and US Patent Application Publications 2002/0121381 to Reilly; 2004/0011537 to Jackson et al. and 2010/0071776 to Ringer et al. show electronic accelerators having a pressure sensor, a fluid supply line, a fluid supply, first and second control valves, and a control circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        01/07/2022